Case: 20-10709    Document: 00516307969       Page: 1    Date Filed: 05/05/2022




          United States Court of Appeals
               for the Fifth Circuit                             United States Court of Appeals
                          __________________                              Fifth Circuit

                                                                        FILED
                               No. 20-10709                          May 5, 2022
                           consolidated with                       Lyle W. Cayce
                               No. 20-10828                             Clerk
                             Summary Calendar
                          __________________

   In the Matter of William Paul Burch,

                                                                          Debtor,

   William Paul Burch,

                                                                     Appellant,

                                    versus

   Areya Holder Aurzada,

                                                                        Appellee.


                 Appeals from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:20-CV-525
                           USDC No. 4:20-CV-766
Case: 20-10709      Document: 00516307969            Page: 2    Date Filed: 05/05/2022




                                        No. 20-10709
                                      c/w No. 20-10828

   Before Jones, Duncan, and Engelhardt, Circuit Judges.
   Per Curiam:*
          William Paul Burch appeals from the district court’s dismissal of his
   appeals arising from a proceeding in the bankruptcy court for the Northern
   District of Texas. The bankruptcy appeals were dismissed after Burch failed
   to pay the required filing fees.
          Burch has moved to remand the cases to the district court. He asserts
   that he is now able to pay the filing fees because his financial situation has
   improved. Also, he moves to proceed in forma pauperis (IFP) in the appeals.
   To proceed IFP, a litigant must be economically eligible, and his appeal must
   not be frivolous. Carson v. Polley, 689 F.2d 562, 586 (5th Cir. 1982). If the
   appeal is frivolous, this court will dismiss it. See Baugh v. Taylor, 117 F.3d
   197, 202 n.24 (5th Cir. 1997); 5th Cir. R. 42.2.
          Even before Burch’s concessions regarding his improved financial
   situation, we concluded that he was not financially eligible to proceed IFP on
   appeal. See Burch v. Freedom Mortg. Corp., 850 F. App’x 292, 293 (5th Cir.
   2021). Also, his conclusional assertions effectively fail to identify any error
   in the dismissal of his bankruptcy appeals for failing to pay the filing fees, and
   he has not shown a nonfrivolous issue on appeal. See Carson, 689 F.2d at 586.
   Thus, the motions to proceed IFP are denied, and the appeals are dismissed
   as frivolous. See Baugh, 117 F.3d at 202 n.24; 5th Cir. R. 42.2. His motion
   to remand the cases is denied.
          Because Burch failed to heed our prior sanctions warnings and our
   direction to withdraw any pending appeals that were frivolous, we previously


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.




                                             2
Case: 20-10709      Document: 00516307969          Page: 3     Date Filed: 05/05/2022




                                     No. 20-10709
                                   c/w No. 20-10828

   imposed monetary sanctions. Burch v. Select Portfolio Servicing, Inc. (Matter
   of Burch), No. 20-11171, 2022 WL 212836, *1 (5th Cir. Jan. 24, 2022)
   (unpublished) ($250 sanction); Burch v. America’s Servicing Company (Matter
   of Burch), No. 20-11074, 2021 WL 5286563, *1 (5th Cir. Nov. 12, 2021)
   (unpublished) ($100 sanction). Burch, who has paid the monetary sanctions,
   has repeatedly ignored our admonitions, and we conclude that an additional
   monetary sanction is warranted. Burch is hereby ordered to pay $500.00 to
   the clerk of this court. The clerk of this court and the clerks of all courts
   subject to the jurisdiction of this court are directed to return to Burch unfiled
   any submissions he should make until the sanction imposed in this matter is
   paid in full.
          We again warn Burch that additional frivolous or abusive filings in this
   court, the district court, or the bankruptcy court will result in the imposition
   of further sanctions. Burch is once again admonished to review any pending
   appeals and to withdraw any that are frivolous.
          MOTIONS           DENIED;           APPEALS        DISMISSED          AS
   FRIVOLOUS;            SANCTIONS             IMPOSED;          ADDITIONAL
   SANCTION WARNING ISSUED.




                                          3